Citation Nr: 0305057	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to 
July 1965.  

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO, which denied, amongst other issues, a 
compensable evaluation for hearing loss.

This case has been advanced on the Board's docket for 
sufficient cause shown.  
38 C.F.R § 20.900(c) (2002).


FINDING OF FACT

Results of the October 2000 VA audiometric examination 
correspond to a level I in the left and right ears.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Compensation-bilateral hearing loss

Service connection was granted for bilateral hearing loss by 
rating decision of September 1975, and a noncompensable 
evaluation was assigned, effective July 1975.  The 
noncompensable evaluation for hearing loss remains in effect 
to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation for bilateral hearing loss, rated 
under Diagnostic Code 6100, has remained in effect from the 
initial grant of service connection in September 1975 to the 
present.  The veteran has disagreed with the noncompensable 
evaluation, indicating that the evaluation for his bilateral 
hearing loss does not properly reflect the level of 
disability exhibited by this service-connected disorder.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85 (2002).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002).  

During this appeal period, the veteran underwent an audiology 
examination in October 2000.  The average puretone threshold 
at 1000, 2000, 3000, and 4000 Hertz was 54 decibels in the 
right ear and 53 decibels in the left ear.  The pure tone 
threshold for each ear and at each of the test frequencies 
was less than 55 decibels and the puretone threshold at 2000 
Hertz in each ear was less than 70 decibels.  Speech 
recognition ability was 100 percent in the right ear and 
96 percent in the left ear.  In February 2001 and March 2001, 
he was seen for follow-up and recasing of his hearing aids.  
The October 2000 audiology examination results corresponds to 
level I hearing in the right ear and level I in the left ear.  
Level I hearing acuity combined in both ears equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Hence, there is no basis for assignment of a higher 
evaluation..  Assignment of a specific disability evaluation 
for hearing loss is achieved by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The provisions of 38 C.F.R. § 4.86(a) also do not apply to 
the veteran's situation as audiometry in 2000 did not show 
puretone thresholds of 55 decibels or greater in the relevant 
frequencies for either ear.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.


II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter in January 2002 and in his statement of the case 
in July 2002.  This notice from the RO informed the veteran 
of what assistance VA would provide, what was needed from 
him, and the time limits associated with his claim.  Various 
notices and communications, also from the RO, such as the 
March 2002 rating decision, and the July 2002, statement of 
the case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  

                                                                                              
(Continued on next page)


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

